OPINION AND ORDER

Movant, Robert C. Manchester, of McCracken County, Kentucky, was admitted to the practice of law in the Commonwealth of Kentucky on July 1,1960.
On September 15, 2000, the Inquiry Commission issued a two-count charge against Movant, arising from his representation of a county in New York attempting to collect a judgment against a Paducah, Kentucky, resident. In April 1999, Michael Schnittman, an attorney in Rochester, New York, contacted Movant to represent the Monroe County Department of Social Services in collecting on a judgment against Della Binion. Movant accepted the representation and instructed Schnitt-man to remit the required filing fee of $98.00 and a sheriffs fee of $20.00. Schnittman sent Movant a check dated May 3, 1999, in the amount of $118.00. The check reflects that Movant deposited the funds into his escrow account on May 26,1999.
Thereafter, Movant admits that he failed to take any action on behalf of Schnittman or the Monroe County Department of Social Services, despite letters of inquiry from Schnittman’s law firm in November 1999 and February 2000.
In Count I of the charge, the Inquiry Commission charged Movant with a violation of SCR 3.130-1.3, for failing to act with reasonable diligence and promptness in representing a client. Count II charges Movant with a violation of SCR 3.130-1.4(a), for failing to keep a client reasonably informed about the status of a matter and promptly responding to requests for information.
Movant admits that his actions were in violation of SCR 1.130-1.3 and SCR 3.130-1.4(a), and moves this Court for the issuance of a public reprimand and termination of disciplinary proceedings against him. The KBA states no objections to Movant’s motion.
IT IS THEREFORE ORDERED THAT:
Movant, Robert C. Manchester, with no objections stated by the KBA, be and hereby is publically reprimanded after having acknowledged that he engaged in *809unprofessional conduct as charged in Counts I and II.
All concur.
ENTERED: January 25, 2001.
/s/ Joseph E. Lambert CHIEF JUSTICE